DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are canceled.
Claims 21-40 are new.
Claims 21-40 are pending and have been examined.
This action is in reply to the papers filed on 11/29/2021.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 11/29/2021, has/have been considered by the Examiner and made of record in the application file.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 11/29/2021 as modified by the preliminary amendment filed on 11/29/2021. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of anticipatory-nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,216,840.
Appl. No.: 17/456,780 - Claim 21. A computer-implemented method for optimizing distribution of resources for data elements to a user device, the method comprising: 
U.S. Pat. No.: 11,216,840 – Claim 1. A computer-implemented method for optimizing distribution of resources for data elements to a user device, the method comprising: 
Appl. No.: 17/456,780 - Claim 21. receiving, at one or more computers, a designation of a plurality of electronic event types associated with one or more key performance indicators; 
U.S. Pat. No.: 11,216,840 – Claim 1. receiving, at the one or more computers, a designation of a plurality of electronic event types detectable over a network to be tracked, the plurality of electronic event types being associated with one or more key performance indicators associated with receipt or electronic display of the one or more data elements; 
Appl. No.: 17/456,780 - Claim 21. receiving, at the one or more computers, a designation of a hierarchical prioritization of the one or more key performance indicators; 
U.S. Pat. No.: 11,216,840 – Claim 1. receiving, at the one or more computers, a designation of a hierarchical prioritization of the one or more key performance indicators; 
Appl. No.: 17/456,780 - Claim 21. optimizing, at the one or more computers, distribution of the one or more data elements by increasing resources to a first data element of the one or more data elements, based on a determination that the first data element is associated with a higher prioritization of the one or more key performance indicators than another one or more other data elements for distribution; and 
U.S. Pat. No.: 11,216,840 – Claim 1. optimizing, at the one or more computers, distribution of the one or more data elements by increasing resources to a first data element of the one or more data elements, based on a determination that the first data element is associated with a higher forecasted future distribution performance than another one or more other data elements for distribution; and 
Appl. No.: 17/456,780 - Claim 21. transmitting, at the one or more computers, the one or more data elements based on the optimized distribution, to the user device.
U.S. Pat. No.: 11,216,840 – Claim 1. transmitting, at the one or more computers, the one or more data elements based on the optimized distribution, to the user device.
Appl. No.: 17/456,780 - Claim 22. The computer-implemented method of claim 21, further comprising: receiving, at the one or more computers, tracking data associated with actual occurrences of each of the designated plurality of electronic event types associated with the one or more data elements; and determining, by the one or more computers, an actual return on investment, associated with the one or more data elements, based on the tracking data.
U.S. Pat. No.: 11,216,840 – Claim 2. The computer-implemented method of claim 1, further comprising: receiving, at the one or more computers, tracking data associated with actual occurrences of each of the designated plurality of electronic event types associated with the one or more data elements; and determining, by the one or more computers, an actual return on investment, associated with the one or more data elements, based on the tracking data.
Appl. No.: 17/456,780 - Claim 23. The computer-implemented method of claim 22, further comprising: updating, by the one or more computers, a forecasted return on investment based, at least in part, upon the determined actual return on investment.
U.S. Pat. No.: 11,216,840 – Claim 3. The computer-implemented method of claim 2, further comprising: updating, by the one or more computers, a forecasted return on investment based, at least in part, upon the determined actual return on investment.
Appl. No.: 17/456,780 - Claim 24. The computer-implemented method of claim 22, further comprising: updating, by the one or more computers, a forecasted return on investment in a recurring manner based upon an updated actual return on investment and the forecasted return on investment.
U.S. Pat. No.: 11,216,840 – Claim 4. The computer-implemented method of claim 2, further comprising: updating, by the one or more computers, a forecasted return on investment in a recurring manner based upon an updated actual return on investment and the forecasted return on investment.
Appl. No.: 17/456,780 - Claim 25. The computer-implemented method of claim 21, wherein the one or more key performance indicators comprise one or more of a click count, a completion count, and a conversion count.
U.S. Pat. No.: 11,216,840 – Claim 5. The computer-implemented method of claim 1, wherein the one or more key performance indicators comprise one or more of a click count, a completion count, and a conversion count.
Appl. No.: 17/456,780 - Claim 26. The computer-implemented method of claim 21, wherein the event type comprises multi-touch attribution data.
U.S. Pat. No.: 11,216,840 – Claim 6. The computer-implemented method of claim 1, wherein the tracking data comprises multi-touch attribution data.
Appl. No.: 17/456,780 - Claim 27. The computer-implemented method of claim 21, wherein higher future performance indicator is a higher return on investment.
U.S. Pat. No.: 11,216,840 – Claim 7. The computer-implemented method of claim 1, wherein the higher future performance indicator is a higher return on investment.
Appl. No.: 17/456,780 - Claim 28. A system for optimizing distribution of resources for data elements to a user device, the system comprising: 
U.S. Pat. No.: 11,216,840 – Claim 8. A system for optimizing distribution of resources for data elements to a user device, the system comprising: 
Appl. No.: 17/456,780 - Claim 28. a data storage device storing instructions; and 
U.S. Pat. No.: 11,216,840 – Claim 8. a data storage device storing instructions; and 
Appl. No.: 17/456,780 - Claim 28. a processor configured to execute the instructions to perform a method including: 
U.S. Pat. No.: 11,216,840 – Claim 8. a processor configured to execute the instructions to perform a method including: 
Appl. No.: 17/456,780 - Claim 28. receiving, at one or more computers, a designation of a plurality of electronic event types associated with one or more key performance indicators; 
U.S. Pat. No.: 11,216,840 – Claim 8. receiving, at one or more computers, a designation of one or more data elements for distribution; receiving, at the one or more computers, a designation of a plurality of electronic event types detectable over a network to be tracked, the plurality of electronic event types being, associated with one or more key performance indicators associated with receipt or electronic display of the one or more data elements; 
Appl. No.: 17/456,780 - Claim 28. receiving, at the one or more computers, a designation of a hierarchical prioritization of the one or more key performance indicators; 
U.S. Pat. No.: 11,216,840 – Claim 8. receiving, at the one or more computers, a designation of a hierarchical prioritization of the one or more key performance indicators; 
Appl. No.: 17/456,780 - Claim 28. optimizing, at the one or more computers, distribution of the one or more data elements by increasing resources to a first data element of the one or more data elements, based on a determination that the first data element is associated with a higher prioritization of the one or more key performance indicators than another one or more other data elements for distribution; and 
U.S. Pat. No.: 11,216,840 – Claim 8. optimizing, at the one or more computers, distribution of the one or more data elements by increasing resources to a first data element of the one or more data elements, based on a determination that the first data element is associated with a higher forecasted future distribution performance than one or more other data elements for distribution; and 
Appl. No.: 17/456,780 - Claim 28. transmitting at the one or more computers, the one or more data elements based on the optimized distribution, to the user device.
U.S. Pat. No.: 11,216,840 – Claim 8. transmitting at the one or more computers, the one or more data elements based on the optimized distribution, to the user device.
Appl. No.: 17/456,780 - Claim 29. The system of claim 28, wherein the method further includes: receiving tracking data associated with actual occurrences of each of the designated plurality of electronic event types associated with one or more data elements; and determining an actual return on investment, associated with the one or more data elements, based on the tracking data.
U.S. Pat. No.: 11,216,840 – Claim 9. The system of claim 8, wherein the method further includes: receiving tracking data associated with actual occurrences of each of the designated plurality of electronic event types associated with one or more data elements; and determining an actual return on investment, associated with the one or more data elements, based on the tracking data.
Appl. No.: 17/456,780 - Claim 30. The system of claim 29, wherein the method further includes: updating a forecasted return on investment based, at least in part, upon the determined actual return on investment.
U.S. Pat. No.: 11,216,840 – Claim 10. The system of claim 9, wherein the method further includes: updating a forecasted return on investment based, at least in part, upon the determined actual return on investment.
Appl. No.: 17/456,780 - Claim 31. The system of claim 29, wherein the method further includes: updating a forecasted return on investment in a recurring manner based upon an updated actual return on investment and the forecasted return on investment.
U.S. Pat. No.: 11,216,840 – Claim 11. The system of claim 9, wherein the method further includes: updating a forecasted return on investment in a recurring manner based upon an updated actual return on investment and the forecasted return on investment.
Appl. No.: 17/456,780 - Claim 32. The system of claim 28, wherein the one or more key performance indicators comprises one or more of a click count, a completion count, and a conversion count.
U.S. Pat. No.: 11,216,840 – Claim 12. The system of claim 8, wherein the one or more key performance indicators comprises one or more of a click count, a completion count, and a conversion count.
Appl. No.: 17/456,780 - Claim 33. The system of claim 28, wherein the tracking data comprises multi-touch attribution data.
U.S. Pat. No.: 11,216,840 – Claim 13. The system of claim 8, wherein the tracking data comprises multi-touch attribution data.
Appl. No.: 17/456,780 - Claim 34. The system of claim 28, wherein the higher future performance indicator is a higher return on investment.
U.S. Pat. No.: 11,216,840 – Claim 14. The system of claim 8, wherein the higher future performance indicator is a higher return on investment.
Appl. No.: 17/456,780 - Claim 35. A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform a method of optimizing distribution of resources for data elements to a user device, the method including: 
U.S. Pat. No.: 11,216,840 – Claim 15. A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform a method of optimizing distribution of resources for data elements to a user device, the method including: 
Appl. No.: 17/456,780 - Claim 35. receiving, at one or more computers, a designation of a plurality of electronic even types associated with one or more key performance indicators; 
U.S. Pat. No.: 11,216,840 – Claim 15. receiving, at one or more computers, a designation of one or more data elements for distribution; receiving, at the one or more computers, a designation of a plurality of electronic event types detectable over a network to be tracked, the plurality of electronic event types being associated with one or more key performance indicators associated with receipt or electronic display of the one or more data elements; 
Appl. No.: 17/456,780 - Claim 35. receiving, at the one or more computers, a designation of a hierarchical prioritization of the one or more key performance indicators; 
U.S. Pat. No.: 11,216,840 – Claim 15. receiving, at the one or more computers, a designation of a hierarchical prioritization of the one or more key performance indicators; 
Appl. No.: 17/456,780 - Claim 35. optimizing, at the one or more computers, distribution of the one or more data elements by increasing resources to a first data element of the one or more data elements, based on a determination that the first data element is associated with a higher prioritization of the one or more key performance indicators than another one or more other data elements for distribution; and 
U.S. Pat. No.: 11,216,840 – Claim 15. optimizing, at the one or more computers, distribution of the one or more data elements by increasing resources to a first data element of the one or more data elements, based on a determination that the first data element is associated with a higher forecasted future distribution performance than one or more other data elements for distribution; and 
Appl. No.: 17/456,780 - Claim 35. transmitting, at the one or more computers, the one or more data elements based on the optimized distribution, to the user device.
U.S. Pat. No.: 11,216,840 – Claim 15. transmitting, at the one or more computers, the one or more data elements based on the optimized distribution, to the user device.
Appl. No.: 17/456,780 - Claim 36. The non-transitory computer-readable medium of claim 35, wherein the method further includes: receiving tracking data associated with actual occurrences of each of the designated plurality of electronic event types associated with the one or more data elements; and determining an actual return on investment, associated with the one or more data elements, based on the tracking data.
U.S. Pat. No.: 11,216,840 – Claim 16. The non-transitory computer-readable medium of claim 15, wherein the method further includes: receiving tracking data associated with actual occurrences of each of the designated plurality of electronic event types associated with the one or more data elements; and determining an actual return on investment, associated with the one or more data elements, based on the tracking data.
Appl. No.: 17/456,780 - Claim 37. The non-transitory computer-readable medium of claim 36, wherein the method further includes: updating a forecasted return on investment based, at least in part, upon the determined actual return on investment.
U.S. Pat. No.: 11,216,840 – Claim 17. The non-transitory computer-readable medium of claim 16, wherein the method further includes: updating a forecasted return on investment based, at least in part, upon the determined actual return on investment.
Appl. No.: 17/456,780 - Claim 38. The non-transitory computer-readable medium of claim 36, wherein the method further includes: updating a forecasted return on investment in a recurring manner based upon an updated actual return on investment and the forecasted return on investment.
U.S. Pat. No.: 11,216,840 – Claim 18. The non-transitory computer-readable medium of claim 16, wherein the method further includes: updating a forecasted return on investment in a recurring manner based upon an updated actual return on investment and the forecasted return on investment.
Appl. No.: 17/456,780 - Claim 39. The non-transitory computer-readable medium of claim 35, wherein the one or more key performance indicators comprises one or more of a click count, a completion count, and a conversion count.
U.S. Pat. No.: 11,216,840 – Claim 19. The non-transitory computer-readable medium of claim 15, wherein the one or more key performance indicators comprises one or more of a click count, a completion count, and a conversion count.
Appl. No.: 17/456,780 - Claim 40. The non-transitory computer-readable medium of claim 35, wherein the higher future performance indicator is a higher return on investment.
U.S. Pat. No.: 11,216,840 – Claim 20. The non-transitory computer-readable medium of claim 15, wherein the higher future performance indicator is a higher return on investment.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 21-40 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method, system, and computer readable medium for optimization of data element utilization according to multi-touch attribution.
Claim 21 recites [a] computer-implemented method for optimizing distribution of resources for data elements to a user device, the method comprising: receiving, at one or more computers, a designation of a plurality of electronic event types associated with one or more key performance indicators; receiving, at the one or more computers, a designation of a hierarchical prioritization of the one or more key performance indicators; optimizing, at the one or more computers, distribution of the one or more data elements by increasing resources to a first data element of the one or more data elements, based on a determination that the first data element is associated with a higher prioritization of the one or more key performance indicators than another one or more other data elements for distribution; and transmitting, at the one or more computers, the one or more data elements based on the optimized distribution, to the user device.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 21-27 recite a method and, therefore, are directed to the statutory class of a process. Claims 28-34 recite a system/apparatus and, therefore, are directed to the statutory class of machine.  Claims 35-40 recite a non-transitory computer readable medium/computer product and, therefore, are directed to the statutory class of a manufacture.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 21: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
21. A computer-implemented method for optimizing distribution of resources for data elements to a user device, the method comprising: 

No additional elements are positively claimed.
receiving, at one or more computers, a designation of a plurality of electronic event types associated with one or more key performance indicators; 
This limitation includes the step of receiving, at one or more computers, a designation of a plurality of electronic event types associated with one or more key performance indicators. 
But for the one or more computers, this limitation is directed to receiving known information in order to facilitate the optimization of data element utilization according to multi-touch attribution which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
receiving, at one or more computers, …
receiving, at the one or more computers, a designation of a hierarchical prioritization of the one or more key performance indicators; 

This limitation includes the step of receiving, at the one or more computers, a designation of a hierarchical prioritization of the one or more key performance indicators. 
But for the one or more computers, this limitation is directed to receiving known information in order to facilitate the optimization of data element utilization according to multi-touch attribution which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
receiving, at the one or more computers, … 
optimizing, at the one or more computers, distribution of the one or more data elements by increasing resources to a first data element of the one or more data elements, based on a determination that the first data element is associated with a higher prioritization of the one or more key performance indicators than another one or more other data elements for distribution; and 

This limitation includes the step of optimizing, at the one or more computers, distribution of the one or more data elements by increasing resources to a first data element of the one or more data elements, based on a determination that the first data element is associated with a higher prioritization of the one or more key performance indicators than another one or more other data elements for distribution. 
But for the one or more computers, this limitation is directed to optimizing data elements by increasing resources in order to facilitate the optimization of data element utilization according to multi-touch attribution which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
optimizing, at the one or more computers, distribution of the one or more data elements…
transmitting, at the one or more computers, the one or more data elements based on the optimized distribution, to the user device.

This limitation includes the step of transmitting, at the one or more computers, the one or more data elements based on the optimized distribution, to the user device. 
But for the one or more computers and user device, this limitation is directed to transmitting information in order to facilitate the optimization of data element utilization according to multi-touch attribution which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
transmitting, at the one or more computers, the one or more data elements based on the optimized distribution, to the user device.


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as communicating and analyzing data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to communicate and analyze data. 
Independent system claim 28 and CRM claim 35 also contains the identified abstract ideas, with the additional elements of a processor and storage medium, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 22-27, 29-34, and 36-40 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims receiving data, optimizing distribution of resources, etc… Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing optimization of data element utilization according to multi-touch attribution. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 28, 35 are rejected under 35 U.S.C. 103 as being unpatentable over: Ghosh et al. 2011/0035276; in view of Harvey et al. 2011/0288907; in further view of Fontebride et al. 2015/0347929.
Claim 21. Ghosh et al. 2011/0035276 teaches A computer-implemented method for optimizing distribution of resources for data elements to a user device (Ghosh et al. 2011/0035276 [0025 – ad campaign and ad opportunities interpreted as data elements for distribution] Within the context of bidding for online advertising, the advertiser seeks to match the advertiser's advertisement or message to relevant content (e.g. a search results page). For example, a manufacturer of motor scooters might establish an advertising campaign that attempts to place the manufacture's advertisement on the same page as the search results related to "motor scooters". Furthermore, the manufacturer would bid for a more prominent spot on the search results page in the hope that an Internet user would notice the manufacturer's advertisement and click on the advertisement or message for more information. Measuring the number of Internet user clicks as a percentage of the total number of impressions (e.g. measuring a click-through rate, CTR) is one way to measure the effectiveness of an advertising campaign, however other measurements of effectiveness of an advertising campaign may include calculating overall return on investment (ROI) of the campaign. Such optimization in the context of an online advertising campaign generally includes constraints such as overall budget constraints, daily min-/max-spend, min-/max-number of clicks, targeting particular slots, maximum cost-per-click, various budget over time constraints, etc Therefore, a major component of a campaign optimization tool is an algorithm for optimally allocating the budget of the advertiser across advertising opportunities, yet observing the myriad constraints. In various embodiments described herein, a method for optimally allocating the budget of the advertiser across advertising opportunities is performed repeatedly and on a periodic basis; and when performed, it updates certain campaign variables (e.g. bids based on the traffic volume and other variables characterizing the current bid landscape). The fact that the aforementioned method is performed periodically (e.g. once every six hours) and it optimizes based on the current bid landscape (e.g. volume of forecasted/estimated inventory, winning bid price, etc) allows it to react to changes in the conditions of the market and changes in other advertisers' bids. For example on a slow day with low traffic, bids might be increased so as to keep spending on track with exhausting the budget within the specified period.), the method comprising: receiving, at one or more computers, a designation of a plurality of electronic event types associated with one or more key performance indicators (Ghosh et al. 2011/0035276 [0025 – measuring click events or click-through rate, CTR interpreted as plurality of electronic event types…] Within the context of bidding for online advertising, the advertiser seeks to match the advertiser's advertisement or message to relevant content (e.g. a search results page). For example, a manufacturer of motor scooters might establish an advertising campaign that attempts to place the manufacture's advertisement on the same page as the search results related to "motor scooters". Furthermore, the manufacturer would bid for a more prominent spot on the search results page in the hope that an Internet user would notice the manufacturer's advertisement and click on the advertisement or message for more information. Measuring the number of Internet user clicks as a percentage of the total number of impressions (e.g. measuring a click-through rate, CTR) is one way to measure the effectiveness of an advertising campaign, however other measurements of effectiveness of an advertising campaign may include calculating overall return on investment (ROI) of the campaign. Such optimization in the context of an online advertising campaign generally includes constraints such as overall budget constraints, daily min-/max-spend, min-/max-number of clicks, targeting particular slots, maximum cost-per-click, various budget over time constraints, etc Therefore, a major component of a campaign optimization tool is an algorithm for optimally allocating the budget of the advertiser across advertising opportunities, yet observing the myriad constraints. In various embodiments described herein, a method for optimally allocating the budget of the advertiser across advertising opportunities is performed repeatedly and on a periodic basis; and when performed, it updates certain campaign variables (e.g. bids based on the traffic volume and other variables characterizing the current bid landscape). The fact that the aforementioned method is performed periodically (e.g. once every six hours) and it optimizes based on the current bid landscape (e.g. volume of forecasted/estimated inventory, winning bid price, etc) allows it to react to changes in the conditions of the market and changes in other advertisers' bids. For example on a slow day with low traffic, bids might be increased so as to keep spending on track with exhausting the budget within the specified period.); receiving, at the one or more computers, a designation of a hierarchical prioritization (Ghosh et al. 2011/0035276 [0025 – objectives and constraints interpreted as hierarchical prioritization] Within the context of bidding for online advertising, the advertiser seeks to match the advertiser's advertisement or message to relevant content (e.g. a search results page). For example, a manufacturer of motor scooters might establish an advertising campaign that attempts to place the manufacture's advertisement on the same page as the search results related to "motor scooters". Furthermore, the manufacturer would bid for a more prominent spot on the search results page in the hope that an Internet user would notice the manufacturer's advertisement and click on the advertisement or message for more information. Measuring the number of Internet user clicks as a percentage of the total number of impressions (e.g. measuring a click-through rate, CTR) is one way to measure the effectiveness of an advertising campaign, however other measurements of effectiveness of an advertising campaign may include calculating overall return on investment (ROI) of the campaign. Such optimization in the context of an online advertising campaign generally includes constraints such as overall budget constraints, daily min-/max-spend, min-/max-number of clicks, targeting particular slots, maximum cost-per-click, various budget over time constraints, etc Therefore, a major component of a campaign optimization tool is an algorithm for optimally allocating the budget of the advertiser across advertising opportunities, yet observing the myriad constraints. In various embodiments described herein, a method for optimally allocating the budget of the advertiser across advertising opportunities is performed repeatedly and on a periodic basis; and when performed, it updates certain campaign variables (e.g. bids based on the traffic volume and other variables characterizing the current bid landscape). The fact that the aforementioned method is performed periodically (e.g. once every six hours) and it optimizes based on the current bid landscape (e.g. volume of forecasted/estimated inventory, winning bid price, etc) allows it to react to changes in the conditions of the market and changes in other advertisers' bids. For example on a slow day with low traffic, bids might be increased so as to keep spending on track with exhausting the budget within the specified period. [0055 - objectives and constraints interpreted as hierarchical prioritization] In various embodiments, advertising is placed by a variety of different types of advertisers (e.g. large advertisers, small advertisers, advertisers seeking brand advertising, advertisers seeking conversions, etc), where each type of advertiser is holding interests in a variety of campaign objectives and constraints. Therefore, embodiments allow advertisers to express a diverse set of objectives/constraints (e.g. using the form for collecting information regarding objectives and constraints 3F00). At the same time, the interface (e.g. form, screen device, etc) of such an embodiment might be sufficiently rich so as to assist the advertiser toward expressing only the most economically sensible constraints. Moreover, the interface (e.g. form, screen device, etc) of such an embodiment might be sufficiently rich so as to show estimated impact of various settings and/or changes in the campaign objectives and constraints.) of the one or more key performance indicators (Ghosh et al. 2011/0035276 [0051 – forecasting and performance] As may be understood, an advertiser may have many reasons to limit daily spending (e.g. to give the advertiser time to consider the performance of the campaign before spending more aggressively), and/or for setting a maximum bid (e.g. a higher cost for a click may violate an advertiser's target product or service delivery margin), and/or an advertiser may want to limit the duration of a campaign (e.g. so as to cap the total amount spent within the campaign period). Similarly, an advertiser may wish to limit, control or otherwise influence the frequency at which the campaign optimizer updates the bid amounts calculated and placed on behalf of the advertiser. According to one strategy, the campaign optimizer should update the bid of the advertiser frequently. The reasoning for this is that frequent updates improves forecasting accuracy in the face of fluctuating forecasts (e.g. the fluctuating forecast of the impression volumes). According to another strategy, as few as needed computing resources should be expended in order to achieve a sufficiently accurate forecast. Thus, the area for the frequency of bid estimate updates 3E60 may be used by the advertiser considering the relative importance of such strategies. As an example, consider the forecast-based case where advertiser A bids for the fourth slot of keyword k, knowing that, based on the daily forecast and daily winning bid price estimate, bidding that amount and at that frequency would exhaust the daily budget within an unacceptably short period of time. However, if the next day were to be a `slow day` (i.e. a day with lower impression volume than previously forecasted), and if the campaign optimizer bid estimator (e.g. one of many possible campaign optimizer estimators 260) were scheduled to update only once in that day, advertiser A would continue to bid in the fourth slot and would not exhaust the daily budget. On the other hand, if the frequency of bid estimate updates were set to a higher frequency, then the campaign optimizer might increase advertiser A's bid to get a higher slot while still spending only within the spending limit of the campaign. [0109] FIG. 9 is a flowchart of a method for optimizing quantitative performance in an online advertising campaign using return on investment metrics, according to one embodiment. As an option the present method for automatic campaign optimization for online advertising using return on investment metrics 900 may be implemented in the context of the architecture and functionality of FIG. 1 through FIG. 8, or it may be implemented in any environment. As shown the operations describe a method for optimizing quantitative performance in an online advertising campaign having a finite campaign period and a finite campaign spending budget within a system that comprises a bidding facility for bidding on a plurality of ranked advertising slots for a particular advertising opportunity. The operations may be executed in any order, so long as the data requirements for execution are satisfied. The method comprises setting a value for a marginal return on investment variable (see operation 910); determining a selected advertising slot upon which to bid, based at least in part on a history of winning bids for the plurality of ranked advertising slots, and based at least in part on the value of the marginal return on investment variable (see operation 920); calculating a bid amount corresponding to the selected opportunity slot (see operation 930); bidding on the selected advertising slot using the calculated bid amount (see operation 940); and changing the value of the marginal return on investment variable based on the results of the bidding (see operation 950). [0045 – quantitative campaign objectives and constraints] In various embodiments, advertisers are given the choice to use or not to use the system for automatic campaign optimization for online advertising using return on investment metrics. When an advertiser does opt-in to use the system for automatic campaign optimization, various embodiments serve to collect information from the advertiser, which information defines the campaign, and in particular defines quantitative campaign objectives and constraints. [0057] In addition to the above, any one of the constraints described below can be used within a calculation of the objective function of the optimization calculations. For example, an advertiser might try to maximize the number of clicks received subject to maximum cost-per-click constraints. [0073 – campaign optimizer] Various aspects and parameters embodied within the campaign optimizer engine 220 can be tuned to accommodate specific objectives and constraints. For example, campaign optimizer engine 220 might be tuned to maximize ROI subject to the constraint of a limit on spending per impression. Or, as another example, the campaign optimizer engine 220 might be tuned to optimize based on maximizing an objective function for return on investment, and given a constraint of a maximum cost-per-click limit 3F05 for specified keywords, and further given a constraint of a given daily spending limit (e.g. as described in the area for a daily spending limit variable 3E10). Performing optimization in such situations might include a marginal return on investment variable 210, which variable is used in calculations and decision-making that affects any transaction that contributes to the ROI calculation. In various embodiments a cost-utility representation (e.g. plot, graph, table, array, etc) is constructed within the campaign optimizer engine 220.)); optimizing, at the one or more computers, distribution of the one or more data elements (Ghosh et al. 2011/0035276 [0025 – optimization algorithm] Within the context of bidding for online advertising, the advertiser seeks to match the advertiser's advertisement or message to relevant content (e.g. a search results page). For example, a manufacturer of motor scooters might establish an advertising campaign that attempts to place the manufacture's advertisement on the same page as the search results related to "motor scooters". Furthermore, the manufacturer would bid for a more prominent spot on the search results page in the hope that an Internet user would notice the manufacturer's advertisement and click on the advertisement or message for more information. Measuring the number of Internet user clicks as a percentage of the total number of impressions (e.g. measuring a click-through rate, CTR) is one way to measure the effectiveness of an advertising campaign, however other measurements of effectiveness of an advertising campaign may include calculating overall return on investment (ROI) of the campaign. Such optimization in the context of an online advertising campaign generally includes constraints such as overall budget constraints, daily min-/max-spend, min-/max-number of clicks, targeting particular slots, maximum cost-per-click, various budget over time constraints, etc Therefore, a major component of a campaign optimization tool is an algorithm for optimally allocating the budget of the advertiser across advertising opportunities, yet observing the myriad constraints. In various embodiments described herein, a method for optimally allocating the budget of the advertiser across advertising opportunities is performed repeatedly and on a periodic basis; and when performed, it updates certain campaign variables (e.g. bids based on the traffic volume and other variables characterizing the current bid landscape). The fact that the aforementioned method is performed periodically (e.g. once every six hours) and it optimizes based on the current bid landscape (e.g. volume of forecasted/estimated inventory, winning bid price, etc) allows it to react to changes in the conditions of the market and changes in other advertisers' bids. For example on a slow day with low traffic, bids might be increased so as to keep spending on track with exhausting the budget within the specified period.) by 
Ghosh et al. 2011/0035276 may not expressly disclose the claimed features, however, Harvey et al. 2011/0288907 teaches increasing resources to a first data element of the one or more data elements, based on a determination that the first data element is associated with a higher prioritization of the one or more key performance indicators than another one or more other data elements for distribution (Harvey et al. 2011/0288907 [0066 – reallocation of advertising resources by shifting money…] Through use of the advertising measurement system and associated calculations, metrics, data processing, and other methods and strategies described herein, advertisers and other users can be offered real-time or batch, online access to web-based dashboard research reports of the processed, matched data. This can facilitate reallocation of advertising resources, perhaps shifting money from advertising with lower sales per dollar to advertising producing higher sales per dollar, thereby increasing the ROI of the advertising content. Users can generate media research reports from diverse databases of the processing system which employs specialized data analysis metrics.); and 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Ghosh to include the features as taught by Harvey. One of ordinary skill in the art would have been motivated to do so in order to maximize profits.
Ghosh et al. 2011/0035276 further teaches transmitting, at the one or more computers, the one or more data elements based on the optimized distribution, to the user device (Ghosh et al. 2011/0035276 [0079 - campaign optimizer engine 220 selects a slot from an array of opportunity slots] In mathematics, again referring to the Karush-Kuhn-Tucker or KKT conditions as applied to the optimization problem of optimizing budget allocations, it follows that when the budget of the advertiser is allocated optimally across keywords, different keywords will share roughly equal marginal returns on investment. This notion provides the basis for how the campaign optimizer engine 220 decides which slots it should bid on, and at what bid amount 280. Various exemplary embodiments maintain a target marginal return on investment variable 210 (also referred to herein as .lamda.), and for each keyword, the campaign optimizer engine 220 selects a slot from an array of opportunity slots 230 formed from individual opportunity slots (e.g. OS.sub.1-OS.sub.N) from the corresponding aforementioned keyword plots (e.g. keyword #1 plot 500 and keyword #2 plot 550) such that the slope from that point to the next point (i.e. corresponding to a more prominent slot) is less than .lamda. and the slope from the previous point (i.e. corresponding to a less prominent slot) to that point is greater than or equal to .lamda.. [0106 - the campaign optimizer engine 220 may perform any number of calculations and/or apply heuristics for selecting an advertising slot upon which to bid] In some embodiments, the campaign optimizer engine 220 may perform any number of calculations and/or apply heuristics for selecting an advertising slot upon which to bid. Strictly as an example, such calculations and/or heuristics may include calculating a prophetic marginal return value for each of the plurality of ranked opportunity slots, and then selecting an opportunity slot corresponding to an increasing marginal return value. Similarly, the campaign optimizer engine 220 may perform any number of calculations and/or apply heuristics for calculating the bid amount corresponding to the selected opportunity slot. In some cases, a bid amount is determined by merely using a known winning bid amount, or the bid amount might be calculated using a pragmatic bidding agent formula.).
Ghosh et al. 2011/0035276 may not expressly disclose the “transmitting … data elements … to the user device” features, however, Fontebride et al. 2015/0347929 teaches these features (Fontebride et al. 2015/0347929 [0173 - transmitting a data element of type [] to the target interface of a client device [] (graphical user interface or GUI)] FIG. 15 depicts a flowchart for transmitting a data element of type Ti to the target interface of a client device 7 (graphical user interface or GUI), according to certain embodiments. If the data element is a standard data element (block 700), the standard data element of type Ti may be converted into a non-standard data container of the same type Ti in block 701 (similar to block 604 of FIG. 13). The standard data element is then processed in block 703 in the form of a non-standard data container of type Ti, associated with a structure description file XSD1 and key values Vi. If the data element is a non-standard data element in the form of a non-standard data container of type Ti (block 702) associated with a structure description file XSD1 and key values Vi, the non-standard data element of type Ti is directly processed in block 703.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Ghosh to include the features as taught by Fontebride et al. 2015/0347929. One of ordinary skill in the art would have been motivated to do so in order to maximize profits.
Claim 28. A system for optimizing distribution of resources for data elements to a user device, the system comprising: 
a data storage device storing instructions; and 
a processor configured to execute the instructions to perform a method including: 
receiving, at one or more computers, a designation of a plurality of electronic event types associated with one or more key performance indicators; 
receiving, at the one or more computers, a designation of a hierarchical prioritization of the one or more key performance indicators; 
optimizing, at the one or more computers, distribution of the one or more data elements by increasing resources to a first data element of the one or more data elements, based on a determination that the first data element is associated with a higher prioritization of the one or more key performance indicators than another one or more other data elements for distribution; and 
transmitting at the one or more computers, the one or more data elements based on the optimized distribution, to the user device.
 Claim 28, has similar limitations as of Claim(s) 21, therefore it is REJECTED under the same rationale as Claim(s) 21. 
Claim 35. A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform a method of optimizing distribution of resources for data elements to a user device, the method including: 
receiving, at one or more computers, a designation of a plurality of electronic even types associated with one or more key performance indicators; 
receiving, at the one or more computers, a designation of a hierarchical prioritization of the one or more key performance indicators; 
optimizing, at the one or more computers, distribution of the one or more data elements by increasing resources to a first data element of the one or more data elements, based on a determination that the first data element is associated with a higher prioritization of the one or more key performance indicators than another one or more other data elements for distribution; and 
transmitting, at the one or more computers, the one or more data elements based on the optimized distribution, to the user device.
 Claim 35, has similar limitations as of Claim(s) 21, therefore it is REJECTED under the same rationale as Claim(s) 21. 

Claims 22, 29, 36 are rejected under 35 U.S.C. 103 as being unpatentable over: Ghosh et al. 2011/0035276; in view of Harvey et al. 2011/0288907; in further view of Fontebride et al. 2015/0347929.
Claim 22. Ghosh et al. 2011/0035276 further teaches The computer-implemented method of claim 21, further comprising: receiving, at the one or more computers, tracking data associated with actual occurrences of each of the designated plurality of electronic event types associated with the one or more data elements (Ghosh et al. 2011/0035276 [0029 – tracking information] Historical estimates of click-through rates (CTR), conversion rates, and other tracking information pertaining to an advertising opportunity slot); and determining, by the one or more computers, an actual return on investment, associated with the one or more data elements, based on the tracking data (Ghosh et al. 2011/0035176 [0033 - ROI] As shown in FIG. 2, the system for automatic campaign optimization for online advertising using return on investment metrics 200 queries a valuation discovery engine 285 in order to retrieve historical trend and/or estimated trend information. A valuation discovery engine 285 may itself employ subsystems, databases, models, tools, or techniques such as conversion tracking subsystems 270, history databases 272, conversion databases 274, pay-per-action models, keyword suggestion tools, or other techniques to help the advertiser discover profitable advertising opportunities (e.g. a keyword or combination of keywords, key phrases, etc) and thus provide sufficient information or forecasts for estimation of values per click variables and/or return on investment variables. Having such forecasts and/or estimates, the advertiser may then more effectively define the parameters of a campaign's constraints, and may thus define appropriate metrics for optimization during the prosecution of such an advertising campaign. Furthermore, the campaign optimizer engine can interact with learning components that learn the click-through rates of the advertiser through exploration/exploitation strategies.).
Claim 29. The system of claim 28, wherein the method further includes: receiving tracking data associated with actual occurrences of each of the designated plurality of electronic event types associated with one or more data elements; and determining an actual return on investment, associated with the one or more data elements, based on the tracking data.
Claim 29, has similar limitations as of Claim(s) 22, therefore it is REJECTED under the same rationale as Claim(s) 22. 
Claim 36. The non-transitory computer-readable medium of claim 35, wherein the method further includes: receiving tracking data associated with actual occurrences of each of the designated plurality of electronic event types associated with the one or more data elements; and determining an actual return on investment, associated with the one or more data elements, based on the tracking data.
Claim 36, has similar limitations as of Claim(s) 22, therefore it is REJECTED under the same rationale as Claim(s) 22. 

Claims 23, 30, 37 are rejected under 35 U.S.C. 103 as being unpatentable over: Ghosh et al. 2011/0035276; in view of Harvey et al. 2011/0288907; in further view of Fontebride et al. 2015/0347929; in even further view of Seagraves 2003/0177060.
Claim 23. The computer-implemented method of claim 22, further comprising: Ghosh et al. 2011/0035276 may not expressly disclose the claimed features, however, Seagraves 2003/0177060 teaches updating, by the one or more computers, a forecasted return on investment based, at least in part, upon the determined actual return on investment (Seagraves 2003/0177060 [0036] The next step shown in FIG. 2A is step 44, target the return on investment. In this step, the participants or the managers responsible for the participants determine what is their minimum acceptable return on the investment for the time period of the study. This target ROI goal is an initial estimate, and is updated as further discussed below. FIG. 10 shows a potential user input screen which allows this value to be input and manipulated by participants, managers or training personnel. FIG. 10 is also discussed further below.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Ghosh to include the updating the forecasted return on investment based, at least in part, upon the determined actual return on investment features as taught by Seagraves. One of ordinary skill in the art would have been motivated to do so in order to optimize revenue (i.e., advertisement optimization / improve user experience). 
Claim 30. The system of claim 29, wherein the method further includes: updating a forecasted return on investment based, at least in part, upon the determined actual return on investment.
Claim 30, has similar limitations as of Claim(s) 23, therefore it is REJECTED under the same rationale as Claim(s) 23. 
Claim 37. The non-transitory computer-readable medium of claim 36, wherein the method further includes: updating a forecasted return on investment based, at least in part, upon the determined actual return on investment.
Claim 37, has similar limitations as of Claim(s) 23, therefore it is REJECTED under the same rationale as Claim(s) 23. 


Claims 24, 31, 38 are rejected under 35 U.S.C. 103 as being unpatentable over: Ghosh et al. 2011/0035276; in view of Harvey et al. 2011/0288907; in further view of Fontebride et al. 2015/0347929; in even further view of Seagraves 2003/0177060.
Claim 24. The computer-implemented method of claim 22, further comprising: Ghosh et al. 2011/0035276 may not expressly disclose the claimed features, however, Seagraves 2003/0177060 teaches updating, by the one or more computers, a forecasted return on investment in a recurring manner based upon an updated actual return on investment and the forecasted return on investment (Seagraves 2003/0177060 [0036] The next step shown in FIG. 2A is step 44, target the return on investment. In this step, the participants or the managers responsible for the participants determine what is their minimum acceptable return on the investment for the time period of the study. This target ROI goal is an initial estimate, and is updated as further discussed below. FIG. 10 shows a potential user input screen which allows this value to be input and manipulated by participants, managers or training personnel. FIG. 10 is also discussed further below.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Ghosh to include the features as taught by Seagraves. One of ordinary skill in the art would have been motivated to do so in order to optimize revenue (i.e., advertisement optimization / improve user experience). 
Claim 31. The system of claim 29, wherein the method further includes: updating a forecasted return on investment in a recurring manner based upon an updated actual return on investment and the forecasted return on investment.
Claim 31, has similar limitations as of Claim(s) 24, therefore it is REJECTED under the same rationale as Claim(s) 24. 
Claim 38. The non-transitory computer-readable medium of claim 36, wherein the method further includes: updating a forecasted return on investment in a recurring manner based upon an updated actual return on investment and the forecasted return on investment.
Claim 38, has similar limitations as of Claim(s) 24, therefore it is REJECTED under the same rationale as Claim(s) 24. 

Claims 25, 32, 39 are rejected under 35 U.S.C. 103 as being unpatentable over: Ghosh et al. 2011/0035276; in view of Harvey et al. 2011/0288907; in further view of Fontebride et al. 2015/0347929.
Claim 25. Ghosh et al. 2011/0035276 further teaches The computer-implemented method of claim 21, wherein the one or more key performance indicators comprise one or more of a click count, a completion count, and a conversion count (Ghosh et al. 2011/0035276 [0025 – measuring clicks and CTR] Within the context of bidding for online advertising, the advertiser seeks to match the advertiser's advertisement or message to relevant content (e.g. a search results page). For example, a manufacturer of motor scooters might establish an advertising campaign that attempts to place the manufacture's advertisement on the same page as the search results related to "motor scooters". Furthermore, the manufacturer would bid for a more prominent spot on the search results page in the hope that an Internet user would notice the manufacturer's advertisement and click on the advertisement or message for more information. Measuring the number of Internet user clicks as a percentage of the total number of impressions (e.g. measuring a click-through rate, CTR) is one way to measure the effectiveness of an advertising campaign, however other measurements of effectiveness of an advertising campaign may include calculating overall return on investment (ROI) of the campaign. Such optimization in the context of an online advertising campaign generally includes constraints such as overall budget constraints, daily min-/max-spend, min-/max-number of clicks, targeting particular slots, maximum cost-per -click, various budget over time constraints, etc Therefore, a major component of a campaign optimization tool is an algorithm for optimally allocating the budget of the advertiser across advertising opportunities, yet observing the myriad constraints. In various embodiments described herein, a method for optimally allocating the budget of the advertiser across advertising opportunities is performed repeatedly and on a periodic basis; and when performed, it updates certain campaign variables (e.g. bids based on the traffic volume and other variables characterizing the current bid landscape). The fact that the aforementioned method is performed periodically (e.g. once every six hours) and it optimizes based on the current bid landscape (e.g. volume of forecasted/estimated inventory, winning bid price, etc) allows it to react to changes in the conditions of the market and changes in other advertisers' bids. For example on a slow day with low traffic, bids might be increased so as to keep spending on track with exhausting the budget within the specified period. [0033] As shown in FIG. 2, the system for automatic campaign optimization for online advertising using return on investment metrics 200 queries a valuation discovery engine 285 in order to retrieve historical trend and/or estimated trend information. A valuation discovery engine 285 may itself employ subsystems, databases, models, tools, or techniques such as conversion tracking subsystems 270, history databases 272, conversion databases 274, pay-per-action models, keyword suggestion tools, or other techniques to help the advertiser discover profitable advertising opportunities (e.g. a keyword or combination of keywords, key phrases, etc) and thus provide sufficient information or forecasts for estimation of values per click variables and/or return on investment variables. Having such forecasts and/or estimates, the advertiser may then more effectively define the parameters of a campaign's constraints, and may thus define appropriate metrics for optimization during the prosecution of such an advertising campaign. Furthermore, the campaign optimizer engine can interact with learning components that learn the click-through rates of the advertiser through exploration/exploitation strategies.).
Claim 32. The system of claim 28, wherein the one or more key performance indicators comprises one or more of a click count, a completion count, and a conversion count.
Claim 32, has similar limitations as of Claim(s) 25, therefore it is REJECTED under the same rationale as Claim(s) 25. 
Claim 39. The non-transitory computer-readable medium of claim 35, wherein the one or more key performance indicators comprises one or more of a click count, a completion count, and a conversion count.
Claim 39, has similar limitations as of Claim(s) 25, therefore it is REJECTED under the same rationale as Claim(s) 25.

Claims 26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over: Ghosh et al. 2011/0035276; in view of Harvey et al. 2011/0288907; in further view of Fontebride et al. 2015/0347929.
Claim 26. Ghosh et al. 2011/0035276 further teaches The computer-implemented method of claim 21, wherein the event type comprises multi-touch attribution data (Ghosh et al. 2011/0035276 [0113] The computer system 1050 includes a processor 1008 (e.g. a processor core, a microprocessor, a computing device, etc), a main memory 1010 and a static memory 1012, which communicate with each other via a bus 1014. The machine 1050 may further include a display unit 1016 that may comprise a touch-screen, or a liquid crystal display (LCD), or a light emitting diode (LED) display, or a cathode ray tube (CRT). As shown, the computer system 1050 also includes a human input/output (I/O) device 1018 (e.g. a keyboard, an alphanumeric keypad, etc), a pointing device 1020 (e.g. a mouse, a touch screen, etc), a drive unit 1022 (e.g. a disk drive unit, a CD/DVD drive, a tangible computer readable removable media drive, an SSD storage device, etc), a signal generation device 1028 (e.g. a speaker, an audio output, etc), and a network interface device 1030 (e.g. an Ethernet interface, a wired network interface, a wireless network interface, a propagated signal interface, etc).
Claim 33. The system of claim 28, wherein the tracking data comprises multi-touch attribution data.
Claim 33, has similar limitations as of Claim(s) 26, therefore it is REJECTED under the same rationale as Claim(s) 26. 


Claims 27, 34, 40 are rejected under 35 U.S.C. 103 as being unpatentable over: Ghosh et al. 2011/0035276; in view of Harvey et al. 2011/0288907; in further view of Fontebride et al. 2015/0347929; in even further view of Galas et al. 2012/0059713.
Claim 27. The computer-implemented method of claim 21, Ghosh et al. 2011/0035276 may not expressly disclose the claimed features, however, Galas et al. 2012/0059713 teaches wherein higher future performance indicator is a higher return on investment (Galas et al. 2012/0059713 [0097] The various components of the intent-marketing platform described above are only provided as an example and are not intended to be limiting. Some of these components are illustrated in FIG. 2C, which shows an example of process 240 for managing an intent-based keyword portfolio. Process 240 illustrates how various components and processes of the intent-marketing platform and the intent marketplace may relate to each other. Particular embodiments can include, some, all, or none of the components described above, and can include other components. The intent-marketing platform may provide many advantages to advertisers. One advantage is that the advertiser may be able to create more relevant, consistent, end-to-end paid search experiences. Another advantage is that the advertiser may experience higher conversion rates because the users' search experiences may be more relevant and consistent. Yet another advantage is that the advertiser may realize a higher return-on-investment or higher return-on-average-spend on its advertising campaigns because more relevant campaigns may lead to higher quality scores (implying lower costs to achieve the same click volumes), bidding that more accurately reflects the value driven by specific keywords (reducing costs on poorly performing keywords, increasing volumes on better performing keywords), higher conversion, and more revenue per conversion, all of which contribute to higher ROI or higher ROAS. Another advantage is that advertisers may be able to place higher bids across an advertising campaign because of the higher ROI or higher ROAS. Bidding higher may result in higher average position, which in turn may result in greater click volume and revenue for the advertiser. Yet another advantage is that advertisers may scale their campaigns more simply and easily by eliminating much of the manual work and manpower that is typically required to make highly relevant and consistent search campaigns. By managing intents rather than directly managing keywords, an advertiser may be able to scale its campaigns to contain several orders of magnitude more keywords without requiring any increase in labor. Such an increase in scale may result in higher campaign performance metrics, for example, higher impression volumes, higher click volumes, higher conversion volumes, higher revenue, or higher contribution margin. A further advantage is that advertisers may realize a faster time-to-market because the intent-marketing platform may allow the marketer to implement a search campaign more quickly than is typically required to manually make a relevant and consistent search campaign. The advantages listed above are provided as examples only and are not intended to be limiting. Although this disclosure describes and illustrates particular steps of the process of FIG. 2C as occurring in a particular order, this disclosure contemplates any suitable steps of the process of FIG. 2C as occurring in any particular order.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Ghosh to include the future performance indicator features as taught by Galas et al. 2012/0059713. One of ordinary skill in the art would have been motivated to do so in order to optimize revenue (i.e., advertisement optimization / improve user experience). 
Claim 34. The system of claim 28, wherein the higher future performance indicator is a higher return on investment.
Claim 34, has similar limitations as of Claim(s) 27, therefore it is REJECTED under the same rationale as Claim(s) 27.
Claim 40. The non-transitory computer-readable medium of claim 35, wherein the higher future performance indicator is a higher return on investment.
Claim 40, has similar limitations as of Claim(s) 27, therefore it is REJECTED under the same rationale as Claim(s) 27.
Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Siegman et al. 2015/0081425 teaches forecasting, at the one or more computers, a return on investment associated with each of the one or more data elements, based on a forecast of occurrences of the designated plurality of detectable electronic event types (Siegman et al. 2015/0081425 [0014 – forecasting ROI] In some embodiments, the forecasting of the future ROI function of each of the M online ad entities comprises: fetching the historical data associated with the M online ad entities, wherein the historical data comprises historical cost time-series and historical revenue time-series; correlating the historical revenue time-series to the historical cost time-series, to produce correlated historical data; and applying a nonlinear curve fitting algorithm to the correlated historical data, to produce a nonlinear function approximately descriptive of the correlated historical data, wherein, in the nonlinear function, revenue is a function of cost, and wherein the nonlinear function is the future ROI function. [0136] In a step 604, a future ROI function may be forecasted for each of the M ad entities, based on historical data associated with each ad entity, respectively. Namely, M future ROI function may be produced.).
Curcio et al. 2015/0220974 teaches multi-touch features (Curcio et al. 2015/0220974 [0012] Embodiments disclosed herein include systems and methods for implementing a multi-touch attribution model for valuing a user's tracked activities, online or otherwise. Such a model is used to value impressions and other activities or events that occur before a conversion event. In the field of online advertisement and promotions, an impression refers to the display of an online advertisement or similar content and conversion events refer to online user activities that are priced and compensated upon their occurrence. Conversion events can correspond to any type of online behavior that an advertiser deems of value.).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682